Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Fig. 2 has a misspelled word in box S209, and the subscripts in Figs. 3A-3B are illegible. Overall the reproductive quality of the drawings is subpar and should be remedied.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the sensor module" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-13 and 15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Carmichael et al. U.S. PGPub 2014/0077754 A1 (hereinafter Carmichael). 
Regarding Claim 1, Carmichael teaches an electronic apparatus (Carmichael, Fig. 6, Element 600; Para. [0049], Lines 1-6, “battery charger”), comprising a power module (Carmichael, Fig. 6, Element 620; Para. [0049], Lines 1-6, “charge circuit”. Since the claimed invention’s “power module” combines the “battery module” with the “power supply circuit”, in 
Regarding Claim 2, The teaching of the Carmichael reference discloses the claimed invention as stated above in claim 1.  Furthermore, Carmichael teaches wherein the processor is further configured to perform steps of estimating a recharging time length required for charging the power module from the first electric quantity to the second electric quantity, and calculating 
Regarding Claim 3, The teaching of the Carmichael reference discloses the claimed invention as stated above in claims 2/1.  Furthermore, Carmichael teaches further comprising a sensor module (Carmichael, Fig. 6, Element 625, “voltage sensor”; Para. [0049], Lines 10-12) coupled to the processor, wherein when detecting that the power module is electrically connected with a power supply device (Carmichael, Para. [0049], Lines 10-12, “to detect when a battery is attached”), the sensor module sends a first signal to the processor, so that the processor accesses the charging start time point according to the first signal, and when detecting that the power module is not electrically connected with the power supply, the sensor module sends a second signal to the processor, so that the processor accesses the charging end time point according to the second signal (Carmichael, Para. [0050], Lines 1-7. Carmichael is not explicit in detailing the signaling, but it is inherent in the understanding of the operation of the invention that signaling would be taking place between the sensor and the processor of the controller.). 
Regarding Claim 4, The teaching of the Carmichael reference discloses the claimed invention as stated above in claims 3/2/1.  Furthermore, Carmichael teaches wherein the processor accesses a current electric quantity reading of the power module according to the second signal, and the processor determines whether the current electric quantity reading meets the second electric quantity, so as to generate an estimation result record (Carmichael, Fig. 2, Time “260”; Para. [0027], Lines 10-19, “time it is determined to start charging the battery to maximum voltage”. Carmichael is not explicit in detailing the signaling and the software lines of code, but it is inherent in the understanding of the operation of the invention that signaling and processing would be taking place between the sensor and the processor of the controller.). 
Regarding Claim 5, The teaching of the Carmichael reference discloses the claimed invention as stated above in claims 4/3/2/1.  Furthermore, Carmichael teaches wherein the power module comprises a battery module and a power supply circuit, the battery module is coupled to the power supply circuit (Carmichael, Fig. 6, Elements 620 and 650. Since the claimed invention’s “power module” combines the “battery module” with the “power supply circuit”, in comparison, one would also include “battery 650” of Carmichael to coincide with the claimed combined power module as suggested in Carmichael Para. [0051], Lines 1-5.), and when the estimation result record is "successful" and the power supply circuit charges the battery module to the first electric quantity, the power supply circuit stops charging the battery module (Carmichael, Fig. 2, Element 250; Para. [0027], Line 10, “optimum voltage”, and Para. [0057], Lines 1-6). 
Regarding Claim 6, The teaching of the Carmichael reference discloses the claimed invention as stated above in claim 1.  Furthermore, Carmichael teaches wherein the power module comprises a battery module and a power supply circuit, the battery module is coupled to the power supply circuit (Carmichael, Fig. 6, Elements 620 and 650. Since the claimed invention’s “power module” combines the “battery module” with the “power supply circuit”, in comparison, one would also include “battery 650” of Carmichael to coincide with the claimed combined power module as suggested in Carmichael Para. [0051], Lines 1-5.), and when a time interval from the charging start time point to the resuming charging time point is greater than or equal to a first threshold and the battery module is charged to the first electric quantity by the power supply circuit, the power supply circuit stops charging the battery module (Carmichael, Fig. 2, Element 250; Para. [0027], Line 10, “optimum voltage”, and Para. [0057], Lines 1-6).
Regarding Claim 8, Carmichael teaches a charging method (Carmichael, Fig. 4; Para. [0038], Lines 1-2), applied to an electronic apparatus (Carmichael, Fig. 6, Element 600; Para. [0049], Lines 1-6, “battery charger”) having a power module (Carmichael, Fig. 6, Element 620; Para. [0049], Lines 1-6, “charge circuit”. Since the claimed invention’s “power module” combines the “battery module” with the “power supply circuit”, in comparison, one would also include “battery 650” of Carmichael to coincide with the claimed combined power module as suggested in Carmichael Para. [0051], Lines 1-5.), comprising obtaining a charging start time point of the power module (Carmichael, Fig. 2, Time 0 of the x-axis; Para. [0027], Line 7, “the charger provides a constant current charge”; approximately 1.0 A as illustrated in Fig. 2, and Fig. 4, Step 410; Para. [0039], Lines 1-2), estimating a resuming charging time point according to usage state information (Carmichael, Fig. 2, Time “260”; Para. [0027], Lines 10-19, “time it is determined to start charging the battery to maximum voltage”, and Fig. 4, Step 450; Para. [0041], Lines 6-8), stopping the power module being charged when an electric quantity of the power module is greater than or equal to a first electric quantity (Carmichael, Fig. 2, Element 250; Para. [0027], Line 10, “optimum voltage”, and Para. [0057], Lines 1-6, and Fig. 4, Step 430 = YES and Step 450=NO; Para. [0041], Lines 6-7), and resuming charging the power module to a second electric quantity (Carmichael, Fig. 2, Element 50; Para. [0027], Lines 10-11, “maximum voltage”, and Para. [0057], Lines 1-6, and Fig. 4, Step 450 = YES; Para. [0041], Lines 10-15) at the resuming charging time point (Carmichael, Fig. 2, Time “260”), wherein the second electric quantity is greater than the first electric quantity (Carmichael, Fig. 2, Where voltage level “50” “maximum voltage” is greater than voltage level “250” “optimum voltage”; Para. [0027], Lines 1-19, and Paras. [0057] - [0059], and Fig. 4, Step 430 “optimum voltage” and Step 470, “maximum voltage”). 
Regarding Claim 9, The teaching of the Carmichael reference discloses the claimed invention as stated above in claim 8.  Furthermore, Carmichael teaches further comprising estimating a recharging time length required for charging the power module from the first electric quantity to the second electric quantity, and calculating the resuming charging time point according to a charging end time point and the recharging time length (Carmichael, Fig. 2; Para. [0027], Lines 1-19). 
Regarding Claim 10, The teaching of the Carmichael reference discloses the claimed invention as stated above in claims 9/8.  Furthermore, Carmichael teaches further comprising sending a first signal to the processor by the sensor module (Carmichael, Fig. 6, Element 625, “voltage sensor”; Para. [0049], Lines 10-12) when the power module is charged, accessing the charging start time point according to the first signal by the processor, and sending a second signal to the processor when the sensor module detects that charging the power module is stopped, so that the charging end time point is accessed according to the second signal by the processor (Carmichael, Para. [0050], Lines 1-7. Carmichael is not explicit in detailing the signaling, but it is inherent in the understanding of the operation of the invention that signaling would be taking place between the sensor and the processor of the controller.). 
Regarding Claim 11, The teaching of the Carmichael reference discloses the claimed invention as stated above in claims 10/9/8.  Furthermore, Carmichael teaches further comprising accessing a current electric quantity reading of the power module according to the second signal, and determining whether the current electric quantity reading meets the second electric quantity, so as to generate an estimation result record (Carmichael, Fig. 2, Time “260”; Para. [0027], Lines 10-19, “time it is determined to start charging the battery to maximum voltage”. Carmichael is not explicit in detailing the signaling and the software lines of code, but it is inherent in the 
Regarding Claim 12, The teaching of the Carmichael reference discloses the claimed invention as stated above in claims 10/9/8.  Furthermore, Carmichael teaches wherein the power module comprises a battery module and a power supply circuit (Carmichael, Fig. 6, Elements 620 and 650. Since the claimed invention’s “power module” combines the “battery module” with the “power supply circuit”, in comparison, one would also include “battery 650” of Carmichael to coincide with the claimed combined power module as suggested in Carmichael Para. [0051], Lines 1-5.), and when the estimation result record is "successful" and the power supply circuit charges the battery module to the first electric quantity, the power supply circuit stops charging the battery module (Carmichael, Fig. 2, Element 250; Para. [0027], Line 10, “optimum voltage”, and Para. [0057], Lines 1-6). 
Regarding Claim 13, The teaching of the Carmichael reference discloses the claimed invention as stated above in claim 8.  Furthermore, Carmichael teaches wherein the power module comprises a battery module and a power supply circuit (Carmichael, Fig. 6, Elements 620 and 650. Since the claimed invention’s “power module” combines the “battery module” with the “power supply circuit”, in comparison, one would also include “battery 650” of Carmichael to coincide with the claimed combined power module as suggested in Carmichael Para. [0051], Lines 1-5.), and when a time interval from the charging start time point to the resuming charging time point is greater than or equal to a first threshold and the battery module is charged to the first electric quantity by the power supply circuit, the power supply circuit stops charging the battery module (Carmichael, Fig. 2, Element 250; Para. [0027], Line 10, “optimum voltage”, and Para. [0057], Lines 1-6).
Regarding Claim 15, Carmichael teaches a non-transitory computer readable storage medium, storing multiple pieces of program code, wherein after the program code is loaded into a processor, the processor executes the program code to complete the following steps (Carmichael, Fig. 5, Element 500; Para. [0010], Lines 1-11, and Paras. [0043] – [0046]) obtaining a charging start time point of the power module (Carmichael, Fig. 2, Time 0 of the x-axis; Para. [0027], Line 7, “the charger provides a constant current charge”; approximately 1.0 A as illustrated in Fig. 2), estimating a resuming charging time point according to usage state information (Carmichael, Fig. 2, Time “260”; Para. [0027], Lines 10-19, “time it is determined to start charging the battery to maximum voltage”), stopping the power module being charged when an electric quantity of the power module is greater than or equal to a first electric quantity (Carmichael, Fig. 2, Element 250; Para. [0027], Line 10, “optimum voltage”, and Para. [0057], Lines 1-6), and resuming charging the power module being charged to a second electric quantity (Carmichael, Fig. 2, Element 50; Para. [0027], Lines 10-11, “maximum voltage”, and Para. [0057], Lines 1-6) at the resuming charging time point (Carmichael, Fig. 2, Time “260”), wherein the second electric quantity is greater than the first electric quantity (Carmichael, Fig. 2, Where voltage level “50” “maximum voltage” is greater than voltage level “250” “optimum voltage”; Para. [0027], Lines 1-19, and Paras. [0057] - [0059]).
Allowable Subject Matter
Claims 7 and 14 are objected to as being dependent upon rejected base claims 1 and 8 respectively, but would be allowable if rewritten in independent form including all of the limitations of the applicable base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claims 7 and 14: Though the prior art discloses an apparatus and method applied to the apparatus having a power module with a processor configured to determine an estimated resuming charge time point according to usage state information and controlling the charging of a battery of the power module to a first level, stopping the charging thereby stopping an increase of the power level, and calculating the resuming charge time point based on the estimated recharging time length to a second level, it fails to teach or suggest the aforementioned limitations of claims 7 and 14 respectively, and further including the combination of:
wherein the power module comprises a battery module and a power supply circuit, and when a deviation value of the usage state information is less than a second threshold and the battery module is charged to the first electric quantity by the power supply circuit, the power supply circuit stops charging the battery module.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Watson U.S. PGPub 2020/0180465 teaches a system and method for managing the charging of an electric energy storage system.
Nicholson et al. U.S. PGPub 2015/0188324 teaches a system and method to manage the charging/discharging of a battery.
Noh et al. U.S. PGPub 2015/0048803 teaches user battery charging patterns.
Kruglick U.S. PGPub 2012/0299554 teaches a device battery management.
Marty et al. U.S. PGPub 2011/0057603 teaches a smart battery charger to maximize useful life of the battery.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY D ROBBINS whose telephone number is (571)272-7585.  The examiner can normally be reached on 8:30AM - 5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY D ROBBINS/            Examiner, Art Unit 2859